                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


GREGORY WEST ENTSMINGER,             )              3:16-cv-00555-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              February 14, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Defendants’ Motion to Extend the Deadline to File Dispositive Motions
(ECF No. 148). Defendants request an extension to June 16, 2020, in which to file dispositive
motions.

       Although Plaintiff’s Motion to Extend Time to Take Discovery (ECF No. 119) is pending
and a hearing has been scheduled for February 26, 2020, the court will grant Defendants’ Motion
to Extend the Deadline to File Dispositive Motions (ECF No. 148). The resolution of Plaintiff’s
motion (ECF No. 119) may impact the date now scheduled for dispositive motions.

       IT IS HEREBY ORDERED that Defendants’ Motion to Extend the Deadline to File
Dispositive Motions (ECF No. 148) is GRANTED. The last day for the parties to file dispositive
motions is extended to and including June 16, 2020.

                                           DEBRA K. KEMPI, CLERK

                                           By:         /s/______________________
                                                   Deputy Clerk
